Citation Nr: 0722017	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-31 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for a recurring ingrown toenail of the left great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. R. Murphy, Law Clerk


INTRODUCTION

The veteran had active military service from October 1962 to 
September 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1. The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2. The competent medical evidence of record does not show 
that the veteran's service-connected ingrown toenail more 
closely approximates a moderate foot injury, nor does it show 
indications of scarring affecting at least 5 percent of the 
body.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
service-connected ingrown toenail have not been met or 
approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 
4.71a, 4.118, Diagnostic Code 5299-5284, 7820 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005).  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  VA has a duty to notify 
the claimant of any information and evidence needed to 
substantiate and complete a claim.  This includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is to provide.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, VA must ask the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
case held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are: (1) 
Veteran's status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must indicate that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

While VA failed to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim for the disability on appeal prior to the 
denial of the claim, such failure is harmless because the 
claim is being denied; therefore, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran was provided with a communication in December 
2004 with regard to his increased rating claim.  He was told 
what the evidence had to show to establish entitlement to an 
increased rating.  

The Board finds that all necessary assistance has also been 
provided to the veteran. Service medical records and post 
service medical records have been associated with the claims 
file. 

In view of the foregoing, the Board finds VA has fulfilled 
its duties to notify and assist the veteran in the claim 
under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Pertinent Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. 4.6. Use of terminology such as "severe" by 
VA examiners and others, although evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating. 38 C.F.R. §§ 4.2, 4.6.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  When an unlisted 
disease, injury, or residual condition is encountered 
requiring rating by analogy, the diagnostic code number will 
be "built-up" as follows: The first 2 digits will be selected 
from that part of the schedule most closely identifying the 
part, or system, of the body involved; the last 2 digits will 
be "99" for all unlisted conditions.  38 C.F.R. § 4.27 
(2006).

The diagnostic code after the hyphen identifies the 
diagnostic code the RO used as analogous to evaluate the 
veteran's service-connected condition, in this case 
Diagnostic Code 5284 for other foot injuries. Diagnostic Code 
5284 provides evaluations of 10, 20, and 30 percent for 
moderate, moderately severe, and severe foot injuries, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2006).

Analysis

The veteran's ingrown toenail was evaluated using the 
criteria for rating certain skin conditions and foot 
disabilities. The criteria for evaluating skin disorders were 
revised effective August 30, 2002. VA's General Counsel, in a 
precedent opinion, held that when a new regulation is issued 
while a claim is pending before VA, unless clearly specified 
otherwise, VA must apply the new provision to the claim from 
the effective date of the change as long as the application 
would not produce retroactive effects. VAOPGCPREC 7-2003 
(November 19, 2003).

On considering criteria for evaluating skin disorders, 
however, except for Diagnostic Code 7805, used for evaluating 
"other scars" on the basis of limitation of function of the 
part affected, none of the old or revised diagnostic codes 
provide criteria on which an increase may be made in this 
case. Given the location and relatively small size of the 
ingrown toenail and associated scarring, neither the old or 
revised criteria provides a basis for an increase under 38 
C.F.R. § 4.118, Diagnostic Codes7800 (2002), or Diagnostic 
Codes 7800, 7801 (2006).

It is possible to rate the veteran's residuals of the ingrown 
toenail by analogy to eczema under Diagnostic Code 7806. 
Under the criteria listed a 30 percent rating is not 
warranted for eczema because the scarring does not cover 20 
to 40 percent of his body and he is not shown to have 
corticosteroid or immunosuppressive drug therapy for more 
than 6 weeks.  Additionally, under the criteria listed a 10 
percent rating is not warranted for eczema under because the 
veteran's ingrown toenail does not cover at least 5 percent 
of his body, and he did have corticosteroid therapy or 
therapy using immunosuppressive drugs. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2006).

In the alternative, the disability may be evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5299-5284.  The Board notes 
that Diagnostic Code 5299 is used to identify musculoskeletal 
system disabilities that are not specifically listed in the 
Rating Schedule, but are rated by analogy to similar 
disabilities under the Rating Schedule.  38 C.F.R. §§ 4.20, 
4.27 (2006).  Diagnostic Code 5284 outlines the rating 
criteria for rating foot injuries.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2006).  

In order for the veteran to receive the next higher 10 
percent disability rating under Diagnostic Code 5284, his 
service-connected ingrown toenail disability should more 
closely approximate a moderate foot injury.  The medical 
evidence, however, does not depict such a disability picture.  
In February 2005, at his most recent VA examination, the 
physician noted no indication of infection, deformity, 
tenderness, or decreased range of motion in the toe or foot.  
The physician further noted that his foot and toe injury does 
not contribute to a "limitation of ambulatory activities."   
Thus there is insufficient objective medical evidence to 
warrant a compensable rating under Diagnostic Code 5284.  

Furthermore, the medical evidence does not show that the 
veteran has malunion or nonunion of the tarsal or metatarsal 
bones, hallux rigidus, metatarsalgia, acquired claw foot, or 
acquired flatfoot as a result of his service-connected right 
foot disability.  Thus, consideration under those diagnostic 
codes pertaining to the foot is not appropriate in this case. 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5276-5284 (2006).

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a compensable rating for the veteran's service-connected 
ingrown toenail disability on a schedular basis.  
Nevertheless, the veteran maintains the ability in the future 
to submit additional competent medical evidence indicating 
the presence of symptoms that could lead to a compensable 
rating. 

To the extent that his toe disability affects his employment, 
such has been contemplated in the assignment of the current 
noncompensable evaluation.  The evidence does not reflect 
that the disability at issue has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2006) is 
not warranted.


ORDER

Entitlement to a compensable evaluation for left great toe 
recurring ingrown toenail is denied.


____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


